138 P.3d 61 (2006)
206 Or. App. 584
STATE of Oregon, Respondent,
v.
Kevin Raye FANNING, Appellant.
State of Oregon, Respondent,
v.
Kevin Raye Fanning, Appellant.
04CR0143, 04CR0359; A124507 (Control), A124508.
Court of Appeals of Oregon.
Submitted on Record and Briefs May 30, 2006.
Decided June 28, 2006.
Peter A. Ozanne, Executive Director, Peter Gartlan, Chief Defender, and Bronson D. James, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Erika L. Hadlock, Assistant Solicitor General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and SCHUMAN and ORTEGA,[*] Judges.
PER CURIAM.
After a trial to a jury, defendant was convicted of, among other offenses, one count of second-degree burglary, ORS 164.215. The court imposed an upward dispositional and durational departure sentence of 12 months' imprisonment and 12 months' post-prison supervision on the burglary conviction, based on its findings that defendant was on probation at the time of the offense and that defendant had "completely avoided efforts to rehabilitate himself." On appeal, defendant argues that the departure sentence violates the principles articulated in Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), and Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), because it was based on facts that were not admitted by defendant or found by a jury. Although defendant did not advance such a challenge below, he argues that the sentence should be reviewed as plain error. Under our decision in State v. Ramirez, 205 Or.App. 113, 133 P.3d 343 (2006), the sentence is plainly erroneous. For the reasons set forth in Ramirez, we exercise our discretion to correct the error.
Sentences vacated; remanded for resentencing; otherwise affirmed.
NOTES
[*]  Ortega, J., vice Richardson, S.J.